internal_revenue_service index no number release date department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-115984-98 date date re legend decedent p q r s state state trust trust trust bank date date date date date this is in response to your authorized representative’s letter dated date and previous correspondence requesting rulings on the estate gift and generation-skipping_transfer_tax gstt consequences of a proposed modification of three trusts established under the will of decedent according to the facts submitted decedent died on date domiciled in state decedent’s will was executed on date and amended by three codicils dated date date and date under the terms of article eighth of decedent’s will upon decedent’s death a separate trust was established for the benefit of each of decedent’s grandchildren trust was created for the benefit of decedent’s grandson q and q’s lawful issue trust for the benefit of decedent’s grandson r and r’s lawful issue and trust for the benefit of decedent’s granddaughter s and s’s lawful issue it is represented that there have been no additions constructive or otherwise to the trusts since date the original trustees of the trusts were bank and an individual pursuant to the terms of decedent’s will each of her grandsons q and r became a trustee at the age of at the present time the co-trustees of the three trusts are bank q and r each trust is required to make certain payments unrelated to the issues under consideration the provisions of the trusts require that one-half of the net_income remaining in each trust after these payments is to be distributed at least quarterly to its designated_beneficiary for life the remaining income may be distributed to the designated_beneficiary or to his or her issue in such amounts as the trustees other than decedent’s grandsons in their sole discretion shall deem to be for his her or their best interests any income not distributed is to be accumulated and added to the corpus of the specific trust if the net_income of a grandchild’s trust when considered together with the income available to him or her from all other sources of which the trustees have knowledge is insufficient in the opinion of the trustees other than decedent’s grandsons to provide for his or her proper support maintenance education comfort and medical_care of his or her lawful issue then such amounts of corpus as deemed necessary or desirable for such purposes may be distributed to him her or them in addition the trustees other than decedent’s grandsons may distribute corpus from trust trust and trust to q r and s respectively for his or her best interests to enable him or her to maintain the standard of living to which he or she has been accustomed under article eighth paragraph of the will the trustees other than decedent’s grandsons in their discretion may also pay over to a grandson after he attains age such sums from the corpus of the respective grandson’s trust as the respective grandson requests in writing to assist him in any business_enterprise in which he has been engaged or financially interested for at least one year provided that such payments in any calendar_year shall not exceed percent of the fair_market_value of such grandson’s trust determined as of december st of the preceding calendar_year and provided that the aggregate of all such payments of corpus will not exceed more than percent of the fair_market_value of the grandson’s respective trust determined as of the time of the first withdrawal under article eighth paragraph upon the death of q r and s the trustees are to pay the corpus and undistributed_income of his or her trust estate to his or her surviving_spouse lawful issue brothers sister nieces and nephews or to any one or more of them in such proportions and upon such terms and conditions and trusts as such grandchild shall appoint in his or her will however a grandchild may not appoint corpus to a surviving_spouse and the amount of income appointed to a surviving_spouse may not exceed a certain amount and may not be payable beyond the surviving spouse’s lifetime in default of the exercise of a grandchild’s power_of_appointment in whole or in part the unappointed part of the deceased grandchild’s trust property will vest in and be distributed to the respective grandchild’s lawful issue per stirpes in the event of the death of a grandchild leaving no lawful issue surviving the unappointed part of his or her trust estate is to pass to the then surviving lawful issue of decedent’s son p or to the trust provided under decedent’s will for such lawful issue of p article eighth provides that if a grandson of decedent becomes a successor trustee of any trusts created under decedent’s will such grandson shall not exercise any discretionary powers with respect to any such trust article fourteenth paragraph provides that any trustee may resign at any time by delivering written notice thereof to the corporate trustee or other trustee as the case may be each of q and r in the event of his death resignation inability or refusal to act as trustee will have the right to designate his successor individual trustee by his will or by an instrument in writing delivered to the corporate trustee and such successor individual trustee will have the power to appoint his successor trustee the individual trustees are to exercise no discretion as to distributions of income or corpus from any of the trusts created under the decedent’s will under article fourteenth paragraph in the event the corporate trustee fails to act for any reason the individual beneficiaries from time to time entitled to receive or to have the benefit of three-fourths of the income from the aggregate of the trust trust and trust will have the power and authority to designate a successor corporate trustee to administer the three trusts the designation is to be made by an instrument in writing delivered to the then acting corporate trustee and to the corporate trustee so designated article fourteenth paragraph provides that with the consent of the persons who are making the appointment any successor corporate trustee may accept the account rendered and the assets and property delivered to it by the predecessor trustee and shall incur no liability nor responsibility to any beneficiary by reason of so doing the principal assets of the trusts are held in equal undivided interests as follows i an undivided_interest in a ranch located in state ii an undivided_interest in oil_and_gas_properties located in state iii working interests in oil_and_gas_properties owned through a state limited_liability_company and iv portfolio securities maintained at bank in state the trusts have been administered according to the provisions of decedent’s will since their inception bank now wishes to resign as corporate trustee of the three trusts in connection with bank’s resignation all parties_in_interest propose to do the following the parties will apply to the district_court of county state for a judicial modification of certain trust provisions relating to the trusteeship of the trusts after the modification an independent_trustee either an individual or a corporation will be appointed as the sole trustee of the three trusts with the power and authority to make discretionary distributions of income and or corpus this will be the only function of the independent_trustee who will have no other power or authority over the administration of the trusts and s will be appointed as an individual trustee along with q and r of the three trusts the proposed modifications can be summarized as follows first as provided under article eighth of decedent’s will discretionary distributions of income and corpus can only be made in the discretion of the trustees other than my grandsons where the quoted words or words to such effect and meaning appear in article eighth they will be replaced by the trustees other than my grandchildren or their issue or words to such effect and meaning second under the modification the provisions regarding a corporate trustee in article fourteenth of decedent’s will will refer to an independent_trustee the independent_trustee may be a corporation or an individual who is neither related to nor subservient to any beneficiary of the trusts the independent_trustee shall have as its sole duty the exercise of the discretionary distribution powers provided for under article eighth third the modification will allow q and r to appoint s as an individual trustee of the trusts and following the modification and the resignation of bank q and r will in fact appoint s as an individual trustee the individual trustees may not make any discretionary distributions of income or corpus from the trusts to any beneficiaries of the trusts fourth any trustee may resign at any time an individual trustee ie q r and s shall have the right to designate his or her successor and the successor shall have the right to designate his or her successor in the event the independent_trustee shall resign or for any reason fail to act then the individual beneficiaries from time to time entitled to receive or to have the benefit of three-fourths of the income from the aggregate of the three trusts shall have the power and authority to designate a successor independent_trustee the following rulings are requested the judicial modification of the trusts and the appointment of s as an individual trustee will not cause the trusts to lose their exemption under b a of the tax_reform_act_of_1986 the act and sec_26_2601-1 of the generation-skipping_transfer_tax gstt regulations from the generation-skipping_transfer gst tax under sec_2601 constitute additions to the trusts under sec_26_2601-1 cause the trusts and or the co-trustees to be subject_to the gst tax under sec_2601 cause future distributions to skip persons from the trusts to be subject_to the gst tax under sec_2601 and or result in adverse gift and or estate_tax consequences for the respective co-trustees beneficiaries of trust trust or trust under sec_2041 sec_2511 and or of the code rulings sec_2601 provides that a tax is imposed on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer to mean a taxable_distribution a taxable_termination and a direct_skip sec_2612 defines the term taxable_distribution to mean any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides in essence that a taxable_termination occurs when an interest in a_trust terminates such as by death and thereafter only skip persons have an interest in the trust property sec_2613 defines the term skip_person as including a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor in this case trust trust and trust are generation- skipping trusts because each provides for distributions to persons that are two or more generations below the decedent’s generation thus unless trust trust and trust are excepted from the generation-skipping_transfer_tax provisions by reason of b a of the act and sec_26_2601-1 of the regulations the trusts would be subject_to the tax section b a of the act and sec_26_2601-1 of the regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added a modification of a generation-skipping_trust that is otherwise exempt under the act and the gstt regulations will generally result in a loss of its exempt or grandfathered status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust in the present case the trusts were irrevocable before date it is represented that no additions constructive or otherwise have been made to the trusts since date also we conclude that the proposed modifications to the trusts relate exclusively to the administration of trust trust and trust and do not confer additional powers or beneficial interests upon any current or new trustee or upon any of the trust beneficiaries these modifications will not create any additional generation-skipping transfers or increase the amount of any generation-skipping transfers the number of younger generations provided for will remain the same based on the facts submitted and the representations made we conclude that trust trust and trust are exempt from the generation-skipping_transfer_tax we also conclude that the proposed transactions will not cause the trusts to lose exempt status with respect to the generation-skipping_transfer_tax under sec_26_2601-1 provided there are no additions constructive or otherwise to the trusts distributions to skip persons will not be subject_to generation-skipping_transfer_tax ruling sec_2501 imposes a tax on an individual’s transfer of property by gift sec_2511 provides in part that the gift_tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides in part that where property is transferred for less than adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing the power sec_2041 provides that the value of the gross_estate shall include the value or all property with respect to which the decedent has at the time of his death a general_power_of_appointment or with respect to which the decedent has at any time released such power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 through sec_2041 provides in part that a general_power_of_appointment is a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate the proposed modification of the trusteeship provisions the modification permitting s to be appointed as an individual trustee the appointment of s as an individual trustee and the modification requiring that discretionary distributions from trust trust and trust be determined solely by the independent_trustee will not cause the respective individual trustees beneficiaries of trust trust and trust to be deemed to possess a general_power_of_appointment under either sec_2514 or sec_2041 with respect to any of the three trusts in addition since the proposed modifications are administrative in nature and do not result in any change in the quality value or timing of any of the powers beneficial interests rights or expectancies originally provided the proposed modification of the trusts and the appointment of s as an individual trustee will not result in the making by q r or s of a taxable gift under sec_2501 and will not cause the corpus of trust trust or trust to be includible in the gross estates of either in q r or s under sec_2041 this ruling is based on the facts and the applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect further except as we have specifically ruled herein we express no opinion as to the consequences of the proposed transactions under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely yours assistant chief_counsel passthroughs and special industries by katherine a mellody senior technician reviewer branch enclosure copy for sec_6110 purposes
